DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (WO 2015/100312) and ANZCTR ‘383 (NPL reference #11 in IDS filed 2/24/21) in view of Napodano (Zacks Small-Cap Research, 2015 – NPL reference #102 in IDS filed 2/24/21), Cal et al (Eur. J. Pharm. Biopharm., 2008) and Stranz (INS Annual Conf. presentation, 2005). 
Ren teaches the administration of 25HC2S for the treatment of various liver diseases and dysfunction, including alcoholic hepatitis. See Abstract, page 5, page 34 and page 36, lines 3-4. The product may be administered via any routine method, such as injection (subcutaneously or intramuscularly), orally or intravenously. The reference further suggests suitable daily dosages. See page 24, 1st full paragraph. The reference further suggests a solution with an osmolality ranging from about 300 to about 400. The reference omits the units, but one of ordinary skill would recognize that the units of osmolality are mmol (or mOsm)/kg. See Stranz.
The reference is silent regarding the use of a cyclodextrin.    
ANZCTR ‘383 teaches that a cyclodextrin (hydroxypropyl cyclodextrin) in an aqueous phosphate buffer is a suitable vehicle for 25HC2S.
It is noted that ANZCTR ‘383 does not explicitly refer to the drug, DUR-928, as 25HC2S, or the vehicle as a cyclodextrin. However, it was known at the time the application was filed that “DUR-928” was another name for 25HC2S. See Zacks at page 7, 1st paragraph under the figure. One of ordinary skill would readily recognize that “betadex” is another term for a cyclodextrin. See Cal at Section 3.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the invention of Ren of administering 25HC2S for the treatment of alcoholic hepatitis with a reasonable expectation of success because it is expressly suggested by the art. It would be further obvious to prepare a solution of 25HC2S comprising a CD, as a pharmaceutical delivery vehicle, with a reasonable expectation of success. The artisan would be motivated to make this modification because ANZCTR ‘383 had demonstrated that a CD in an aqueous buffer is a suitable vehicle for this drug. This modification would amount to the combination of known elements to provide predictable results. 
In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of the 25HC2S and dosage protocol for this treatment through routine experimentation because the reference teaches the treatment of the same disorder. It would be further obvious to optimize the amount of CD in the product through routine experimentation and arrive at a concentration within the recited range of 0.1% to 99% with a reasonable expectation of success. Finally, it would be further obvious prepare the composition having an appropriate osmolality and administer such a product based on the ranges taught by Ren.    

Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (WO 2015/100312) in view of Javitt et al (WO 95/15165) and Martinez Botella et al (WO 2016/057713) and further in view of Stranz (INS Annual Conf. presentation, 2005). 
Ren teaches as set forth above. The reference is silent regarding the use of a cyclodextrin. 
It is known to use a CD, such as hydroxypropylCD, as a pharmaceutical delivery vehicle for steroidal compounds. It allows for the solubilization and stabilization of steroids, such preventing precipitation when diluted with aqueous media and is superior in this function over other steroid vehicles. See Javitt at page 5, lines 17-21; paragraph bridging pp 7-8; and examples. Martinez Botella also suggests the use of a cyclodextrin as a vehicle for a steroid product. The reference discloses a variety of steroids, including one very similar in structure to nd full paragraph; page 60; paragraph [[00243]; paragraph [00333]; and reference claim 6.  
As noted above, Ren suggests a solution with an osmolality ranging from about 300 to about 400 but omits the units, but one of ordinary skill would recognize that the units of osmolality are mmol (or mOsm)/kg, as discussed in Stranz. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the invention of Ren of administering 25HC2S for the treatment of alcoholic hepatitis with a reasonable expectation of success because it is expressly suggested by the art. It would be further obvious to prepare a solution of 25HC2S comprising a CD, such as hydroxypropylCD, as a pharmaceutical delivery vehicle, with a reasonable expectation of success. The artisan would be motivated to make this modification because it is well known in the art to use a CD as a vehicle for a steroidal molecule. This modification would amount to the combination of known elements to provide predictable results. 
In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of the 25HC2S and dosage protocol for this treatment through routine experimentation because the reference teaches the treatment of the recited disorder. It would be further obvious to optimize the amount of CD in the product through routine experimentation and arrive at a concentration within the recited range of 0.1% to 99% with a reasonable expectation of success. Finally, it would be further obvious prepare the composition having an appropriate osmolality and administer such a product based on the ranges taught by Ren.



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623